Citation Nr: 1534434	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability manifested by fatigue, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by numbness, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by light-headedness, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by (various) joint aches, to include as due to undiagnosed illness.

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1988 to January 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015 a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The issues of service connection for bilateral hearing loss, and disabilities manifested by numbness and light-headedness, and the Katter of the rating for PTSD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War Era.

2.  The Veteran is not shown to have chronic fatigue syndrome (cfs); his complaints of chronic fatigue have been attributed to known clinical diagnoses and their treatment (e.g., PTSD and medication prescribed for PTSD), and are not manifestations of an undiagnosed illness.

3.  The Veteran's aching in the joints is shown to be related to his arthritis, which was first manifested many years after and is not related to, his service, to include service in the Persian Gulf.  


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by chronic fatigue is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  Service connection for a disability manifested by aching in the joints is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in May 2011 and December 2102, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured and a VA examination has been conducted.  He has not identified any evidence pertinent to the matters being decided that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the March 2015 hearing, the undersigned advised the Veteran of what was needed to substantiate his claims.  His testimony elicited at the hearing by the undersigned reflects awareness of the elements necessary to substantiate his claims, and what must still be shown.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran served in Southwest Asia, and was awarded a Combat Infantryman Badge.  His available STRs are silent for complaints of fatigue or aching joints.  

On May 2011 VA examination for fibromyalgia it was noted (based) on review of medical records that the Veteran did not have a history of fibromyalgia or myofascial pain.  He reported problems with various joints.  He related that the problems began a few years previously, and that he had not sought medical attention.  He reported pain when on trying to exercise.  On examination, the diagnoses were degenerative joint disease (DJD) of the shoulders and ankles, and patellofemoral syndrome of both knees.  The examiner stated that fibromyalgia was not active.  She opined that the Veteran's joint aches were most likely due to DJD.  She concluded that the aches were less likely as not caused by or a result of Gulf War environmental hazards.  She noted there was a diagnosable condition supported by X-rays that did not meet the criteria for Gulf War Syndrome.  Finally, it was indicated that there was no evidence of fibromyalgia in the Veteran, and that any fatigue was more likely due to his PTSD.

On July 2011 VA examination, the Veteran described several vague, subjective symptoms.  He stated that he began to have episodes of chronic fatigue about 20 years previously, but had not been treated for such symptoms.  The examiner opined that the Veteran's fatigue did not approach the criteria for a diagnosis of chronic fatigue.  He had a history of PTSD and depression, and was on medication for these conditions.  The examiner stated the medical conditions and/or the medications he took for them could be responsible for his complaints of fatigue.  In addition, it was noted he was overweight and inactive/deconditioned, and these factors could further contribute to a feeling of fatigue.  The examiner opined that the Veteran did not have a disability pattern consistent with an undiagnosed illness, a diagnosable but medically unexplained chronic illness of unknown etiology, or a diagnosable chronic multi-symptom illness with a partially explained etiology.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  To establish service connection on such basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) cfs; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Certain chronic diseases (to include DJD) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for DJD).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for such chronic diseases based solely on continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran argues that he has disabilities manifested by fatigue and aches in his joints due to his service in the Persian Gulf.  He reported on May 2011 VA examination that the aching of his joints was of relatively recent onset.  The examiner found that the Veteran did not have fibromyalgia, and that his joint complaints were associated with DJD.  Because DJD is a known clinical diagnosis, it does not fall within the purview of the presumptive provisions of 38 C.F.R. § 3.317.  As the DJD became manifest many years after service, and there is no competent (medical) evidence in the record suggesting that it may be related to service, service connection for the disability under the chronic disease presumptive provisions of 38 U.S.C.A. § 1112, or on the basis that competent evidence relates it to service is not warranted..  

Regarding the claim of service connection for a disability manifested by fatigue, it was found on July 2011 VA examination that the Veteran did not have cfs, and that his fatigue was most likely due to his service-connected PTSD, including as due to medication prescribed for that disability, and the fact that he was overweight.  The examiner specifically indicated that the Veteran did not have a disability pattern consistent with an undiagnosed illness.  

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, whether or not there is a disease or undiagnosed illness underlying reported subjective complaints is a medical question beyond the capability of lay observation.  The Veteran is a layperson, and his attempt to link his complaints of fatigue and joint aches to his Persian Gulf service by his own opinion is not competent evidence in the matter.   Notably, he does not cite to supporting medical opinion or literature.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Accordingly, the Board finds that the preponderance of the evidence is against a finding that either a disability manifested by fatigue or a disability manifested by joint aches is related to the Veteran's service/events therein.  The appeals in those matters must be denied.


ORDER

The appeal seeking service connection for a disability manifested by fatigue and a disability manifested by joint aches is denied.


REMAND

Regarding the claim of service connection for bilateral hearing loss, the Veteran's service personnel records show he was an infantryman, and was awarded a combat infantryman badge; his exposure to combat noise trauma in service is not in dispute.  

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On June 2011 VA examination audiometry revealed that the Veteran had some diminution of right ear hearing acuity (but insufficient to establish a hearing loss disability under 38 C.F.R. § 3.385).  In testimony at the hearing before the undersigned, the Veteran asserted that his hearing acuity had declined further since the June 2011 examination.  An examination to determine whether he now has a hearing loss disability, and if so its etiology is necessary.  

The Veteran also seeks service connection for disabilities manifested by numbness and light-headedness, to include as due to undiagnosed illness.  On the July 2011 VA examination he reported that he began to have episodes of light-headedness and numbness about 20 years previously, and that he had not sought treatment for such symptoms.  Neurological examination was normal.  While the Veteran reported he was experiencing such symptoms during the examination, the examiner indicated there were no visible signs of either light-headedness/imbalance or numbness.  The examiner recommended that the Veteran be examined by a neurologist to determine if the alleged  symptoms represented a true neurological condition or a symptom of one of the Veteran's other known medical conditions; such examination is not shown to have taken place.  

Regarding the rating for PTSD, the Veteran testified that symptoms of that disease had increased in severity, and caused him to lose time from work.  He indicated he was receiving treatment for PTSD; it does not appear that complete records of his reported treatment have been associated with the record.  Development for complete records of his psychiatric treatment, and a contemporaneous examination to assess the PTSD is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of any (and all)  evaluations and/or treatment he has received for bilateral hearing loss, numbness, and light-headedness since his discharge from service, and for PTSD since 2012, and to submit authorization forms for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  
2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a neurologist (as suggested by the July 2011 VA examiner) to ascertain whether or not he has a disability manifested by numbness and/or a disability manifested by light-headedness, to include as due to undiagnosed illness.   The entire record must be reviewed by the examining neurologist in conjunction with the examination.  The findings noted should be described in detail.  Any indicated studies should be completed.  Based on review of the record and interview and examination of the Veteran the examiner should provide an opinion as to whether or not the Veteran indeed has a disability manifested by numbness or light-headedness, and if so whether it is at least as likely as not (a 50 % or higher probability) that such disability is related to his service, to include as due to an undiagnosed illness acquired in the Veteran's Persian Gulf service.  

If a disability manifested by numbness or light-headedness is found, but determined to be unrelated to service, the examiner should identify the etiology for the disability considered more likely (to include whether it is a manifestation of a co-existing, and perhaps already service-connected, disability.  The examiner should include rationale with all opinions.

3.  The AOJ should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine whether or not he has a hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so its likely etiology, and specifically whether it is at least as likely as not (a 50% or higher probability) that it is related to his service, to include as due to exposure to combat noise trauma therein.  The Veteran's VA record must be reviewed by the examiner in conjunction with the examination.

The examiner must include rationale with all opinions.

4.  The AOJ should also arrange for the Veteran to be examined by a psychiatrist or psychologist to assess the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all findings in detail noting the presence or absence (and severity) of all symptoms listed in the criteria for ratings above 50 percent in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (and any other symptoms found, but not listed in the General Rating Formula).  The examiner should specifically comment on the impact the manifestations found have/or would be expected to have on the Veteran's occupational and social functioning. 

The examiner should include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


